
	

113 HR 4890 IH: Moapa Band of Paiutes Land Conveyance Act
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4890
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Mr. Horsford introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To provide for a land conveyance in the State of Nevada.
	
	
		1.Short titleThis Act may be cited as the Moapa Band of Paiutes Land Conveyance Act.
		2.DefinitionsIn this Act:
			(1)MapThe term map means the map entitled Moapa River Reservation Expansion, dated June 16, 2014, and on file and available for public inspection in the appropriate offices
			 of the Bureau of Land Management.
			(2)SecretaryThe term Secretary means the Secretary of the Interior.
			(3)TribeThe term Tribe means the Moapa Band of Paiutes.
			3.Transfer of land to be held in trust for the Moapa Band of Paiutes
			(a)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in subsection (b) shall be—
				(1)held in trust by the United States for the benefit of the Tribe; and
				(2)part of the reservation of the Tribe.
				(b)Description of landThe land referred to in subsection (a) is the approximately 26,565 acres of land administered by
			 the Bureau of Land Management and the Bureau of Reclamation as generally
			 depicted on the map as Expansion Area.
			(c)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust under subsection (a).
			(d)Use of trust land
				(1)GamingLand taken into trust under subsection (a) shall not be eligible, or considered to have been taken
			 into trust, for class II gaming or class III gaming (as defined in section
			 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
				(2)General uses
					(A)In generalThe Tribe shall use the land taken into trust under subsection (a) only for—
						(i)traditional and customary uses;
						(ii)stewardship conservation for the benefit of the Tribe;
						(iii)residential or recreational development; or
						(iv)renewable energy development.
						(B)Other uses
						(i)In generalIf the Tribe uses any portion of the land taken into trust under subsection (a) for a purpose other
			 than a purpose described in subparagraph (A), the Tribe shall pay to the
			 Secretary an amount that is equal to the fair market value of the portion
			 of the land, as determined by an appraisal in accordance with clause (ii).
						(ii)AppraisalThe Secretary shall determine the fair market value of the land under clause (i) based on an
			 appraisal that is performed in accordance with—
							(I)the Uniform Appraisal Standards for Federal Land Acquisitions;
							(II)the Uniform Standards of Professional Appraisal Practices; and
							(III)any other applicable law (including regulations).
							
